UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6526


STANLEY LORENZO WILLIAMS,

                Petitioner - Appellant,

          v.

ROBERT W. SMITH; THEODIS BECK,

                Respondents - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:07-cv-00828-TDS-WWD)


Submitted:   August 27, 2013                 Decided:   August 30, 2013


Before KING, GREGORY, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stanley Lorenzo Williams, Appellant Pro Se. Mary Carla Hollis,
Assistant Attorney General, Clarence Joe DelForge, III, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Stanley Lorenzo Williams seeks to appeal the district

court’s order denying several post-judgment filings in his 28

U.S.C. § 2254 (2006) proceeding.                    The order is not appealable

unless    a    circuit       justice    or    judge     issues      a   certificate     of

appealability.       28 U.S.C. § 2253(c)(1)(A) (2006).                   A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2)

(2006).       When the district court denies relief on the merits, a

prisoner       satisfies        this    standard           by     demonstrating        that

reasonable       jurists       would    find        that    the     district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                      When the district court

denies     relief       on     procedural          grounds,      the    prisoner       must

demonstrate      both    that     the    dispositive            procedural   ruling     is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                  Slack, 529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Williams has not made the requisite showing.                         Accordingly,

we deny Williams’ motion for a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions         are    adequately      presented     in    the



                                              2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3